Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of collecting and analyzing data, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 1-20 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1-20 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 1-20 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 1-20 are not patent eligible under 35 U.S.C 101.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westerlage (US20120130636A1).
Regarding claim 1, Westerlage teaches;
A method of determining usage of a vehicle (taught as a method for tracking vehicle control and reporting, abstract), comprising: 
collecting vehicle trip data (taught as tracking vehicle position and movement, paragraph 0022) during a monitoring window (taught as a trip, comprised of trip segments, paragraph 0022); 
calculating a similarity score between the contrast group [current trip] and the base group [past locations/trips] (taught as comparing a similarity score between stored location information, paragraph 0064); and 
taught as determining a category for the location/trip information, paragraph 0065).  
While partitioning trips of the vehicle trip data into a base group and a contrast group is not explicitly taught, Westerlage implicitly sorts the trips into current and past trips in order to compare locations as comparing a current trip, defined by recent stops, with stored location information, paragraph 0022.

Regarding claim 2, Westerlage teaches;
The method of claim 1 (see claim 1 rejection), wherein partitioning the vehicle trip data comprises assigning trips before a target date to the base group and assigning trips after the target date to the contrast group (taught as analyzing the current trip [contrast group] to the previous trips and stored location information [base group], and comparing a current trip, defined by recent stops, with stored location information, paragraph 0022).  

Regarding claim 3, Westerlage teaches;
The method of claim 1 (see claim 1 rejection), wherein calculating the similarity score comprises determining a similarity between days and times of the trips in the contrast group and the trips in the base group (taught as evaluating the trips regarding start/stop time, paragraph 0039).  
While Westerlage does not explicitly compare the dates, day considerations such as workdays are included in the decision process, paragraph 0032, and would be obvious to one of ordinary skill in the art to include to further identify whether the trip is for private or commercial use.

Regarding claim 4, Westerlage teaches;
see claim 1 rejection), wherein calculating the similarity score comprises determining a difference in distance and duration of the trips in the contrast group and the trips in the base group (taught as comparing distances/duration of the trips to determine the category, paragraph 0057).  

Regarding claim 5, Westerlage teaches;
The method of claim 1 (see claim 1 rejection), wherein calculating the similarity score comprises determining a similarity in locations of the trips in the contrast group and the trips in the base group (taught as comparing a similarity score between stored location information, paragraph 0064).  

Regarding claim 6, Westerlage teaches;
The method of claim 1 (see claim 1 rejection), wherein calculating the similarity score comprises separate scores based on time similarity (taught as evaluating the trips regarding start/stop time, paragraph 0039), distance and duration similarity (taught as comparing distances/duration of the trips to determine the category, paragraph 0057), and location similarity (taught as comparing a similarity score between stored location information, paragraph 0064).  
While, Westerlage does not teach; combining separate scores, one of ordinary skill in the art would think to use multiple indicators for similarity in order to get a more precise mapping between data sets. For example, when looking at a group of detected vehicles and trying to characterize them between automotive and bicycles, only counting the number of wheels would potentaily render incorrect results, where a tricycle falls in the same category as some novelty, 3 wheeled cars. Using a combination of factors, such as perceived size of the vehicle in combination with other factors helps rectify potential characterization errors.

Regarding claim 14, Westerlage teaches;
An apparatus for determining usage of a vehicle (taught as an apparatus for tracking vehicle control and reporting, abstract), comprising: 
a memory (taught as a memory, paragraph 0007); and 
at least one processor coupled to the memory (taught as a processor, paragraph 0007) and configured to: 
collect vehicle trip data during a monitoring window (taught as receiving location data on a trip, paragraph 0007);  28 AFDOCS/16211614.2Docket No. H1190271US01/037110.01463 
calculate a similarity score between the contrast group and the base group (taught as comparing a similarity score between stored location information, paragraph 0064); and 
determine that the vehicle has been used for commercial purposes in response to the similarity score satisfying a threshold (taught as determining a category for the location/trip information, paragraph 0065, where a threshold of similarity exists, such as one arc second of degree, paragraph 0064).  
While partitioning trips of the vehicle trip data into a base group and a contrast group is not explicitly taught, Westerlage implicitly sorts the trips into current and past trips in order to compare locations as comparing a current trip, defined by recent stops, with stored location information, paragraph 0022;

Regarding claim 15, Westerlage teaches;
The apparatus of claim 14 (see claim 14 rejection), wherein the at least one processor includes a telematics unit of the vehicle (taught as a report generator module, element 220), wherein the at least one processor is configured to transmit an indication that the vehicle has been used for commercial taught as generating reports of vehicle tracking, paragraph 0039, which is used for compensation [business vs personal use], paragraph 0040).  

Regarding claim 16, Westerlage teaches;
The apparatus of claim 15 (see claim 15 rejection), further comprising a sensor system that generates the vehicle trip data, the sensor system including one or more of a clock, a global positioning system (taught as a GPS receiver, paragraph 0024), an inertial measurement unit, an odometer, a door sensor, or a seat sensor.  

Regarding claim 17, Westerlage teaches;
The apparatus of claim 14 (see claim 14 rejection), wherein the at least one processor is configured to assign trips before a target date to the base group and assign trips after the target date to the contrast group (taught as comparing a similarity score between stored location information, paragraph 0064, where the stored location information comes from prior trips or locations to the current one).  

Regarding claim 18, Westerlage teaches;
The apparatus of claim 14 (see claim 14 rejection), wherein the at least one processor is configured to: 
determine a timing score based on a similarity between days and times of the trips in the contrast group and the trips in the base group (taught as evaluating the trips regarding start/stop time, paragraph 0039).  
 (taught as comparing distances/duration of the trips to determine the category, paragraph 0057), and 29 AFDOCS/ 16211614.2Docket No. H1190271US01/037110.01463 
determine a location score based on a similarity in locations of the trips in the contrast group and the trips in the base group (taught as comparing a similarity score between stored location information, paragraph 0064).    

Regarding claim 19, Westerlage teaches;
The apparatus of claim 18 (see claim 18 rejection), wherein the at least one processor is configured to combine the timing score (taught as evaluating the trips regarding start/stop time, paragraph 0039), distance and duration similarity score (taught as comparing distances/duration of the trips to determine the category, paragraph 0057), and location similarity score (taught as comparing a similarity score between stored location information, paragraph 0064) to determine the similarity score.  
While, Westerlage does not teach; combining separate scores, one of ordinary skill in the art would think to use multiple indicators for similarity in order to get a more precise mapping between data sets. For example, when looking at a group of detected vehicles and trying to characterize them between automotive and bicycles, only counting the number of wheels would potentially render incorrect results, where a tricycle falls in the same category as some novelty, 3 wheeled cars. Using a combination of factors, such as perceived size of the vehicle in combination with other factors helps rectify potential characterization errors.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westerlage (US20120130636A1) as applied to claim 1, and further in view of Chu (US20090012955A1).

Regarding claim 7, Westerlage teaches; 
The method of claim 1 (see claim 1 rejection). However, Westerlage does not teach; wherein calculating the similarity score comprises determining a number of new points of interest visited during the trips in the contrast group.
Chu teaches; wherein calculating the similarity score comprises determining a number of new points of interest visited during the trips in the contrast group (taught as detecting new points of interest for comparison with a base data set, paragraph 0027).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining new points of interest as taught by Chu in the system taught by Westerlage in order to more accurately determine patterns and personalization. Such personalization helps identify what is typical and preferred by the user (Chu, abstract), and as such helps categorize locations.

Regarding claim 20, it has been determined that no further limitations exist apart from those addressed in claim 7. Therefore, claim 20 is rejected under the same rationale as claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Westerlage (US20120130636A1) as modified by Chu (US20090012955A1), and further in view of Van (US20200018976A1).

Regarding claim 9, Westerlage as modified by Chu teaches;
The method of claim 7 (see claim 7 rejection). Westerlage further teaches; determining that the location is not present in the trips in the base group (taught as comparing location data to previously paragraph 0022). However, Westerlage does not teach; 
wherein determining the number of new points of interest visited comprises: 
determining that a vehicle door was opened at a location; 
determining that a number of occupied seats changed at the location; and 

Chu teaches; adding the location as a new point of interest (taught as detecting new points of interest for inclusion in the point of interest database, paragraph 0027).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining new points of interest as taught by Chu in the system taught by Westerlage in order to more accurately determine patterns and personalization. Such personalization helps identify what is typical and preferred by the user (Chu, abstract), and as such helps categorize locations.
However, Chu does not teach;
determining that a vehicle door was opened at a location; 
determining that a number of occupied seats changed at the location; and 
Van teaches; determining that a vehicle door was opened at a location (taught as sensing the door state, paragraph 0036, and tracks the location of the vehicle, paragraph 0038); 
determining that a number of occupied seats changed at the location (taught as detecting seat occupancy changes, paragraph 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include considerations of seat and door state as taught by Van in the system taught by Westerlage in order to improve the personalization of the vehicle and classifications of points of interests. By identifying new points of interest, a passenger can select related interests corresponding to the passenger (Van, paragraph 0038).

Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the 101 rejection. Specifically, determining that the rate of visiting new points of interest during the time window exceeds a threshold to categorize whether a vehicle is used for private or commercial is not present in any found prior art, and it would not be obvious to one of ordinary skill in the art to frame visiting new points of interest as a rate in order to determine commercial or private use as claimed.
Similarly, claim 8 would also be allowable if rewritten to overcome the 101 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, determining a similarity score based on a rate of visiting new points of interest during the time window to categorize whether a vehicle is used for private or commercial is not present in any found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662